UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1416


MARILYN JACKSON,

                    Plaintiff - Appellant,

      v.

CHRISTOPHER C. MILLER, Acting Secretary, Department of Defense,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:19-cv-00659-LO-TCB)


Submitted: November 13, 2020                                 Decided: December 2, 2020


Before AGEE and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Amos N. Jones, AMOS JONES LAW FIRM, Washington, D.C., for Appellant. G. Zachary
Terwilliger, United States Attorney, Hugham Chan, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marilyn Jackson appeals the district court’s order granting summary judgment to

Defendant in Jackson’s employment action. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Jackson v. Esper, No. 1:19-cv-00659-LO-TCB (E.D. Va. Mar. 11 & 12, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          2